—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered January 20, 1998, and order and judgment (one paper), same court and Justice, entered on or about May 22, 1998, which, to the extent appealed from as limited by respondent-appellant’s brief, granted the petition to permanently stay arbitration of all claims against petitioner Abraham Fuchsberg in his personal capacity and to permanently stay arbitration of all claims against petitioner Fuchs-berg & Fuchsberg accruing on or before February 7, 1991, unanimously affirmed, without costs.
None of the documents cited by appellant indicate a clear undertaking by individual petitioner Abraham Fuchsberg to arbitrate the current dispute (see, Matter of Travelers Inc. [GE Capital Mtge. Corp.], 211 AD2d 522); rather, they show that Abraham Fuchsberg signed the agreement containing the subject arbitration clause solely on behalf of the firm of Fuchs-berg & Fuchsberg. In addition, the 1986 agreement signed by Mr. Fuchsberg did not function to bring claims accruing on or before February 7, 1991 within the applicable, statutorily prescribed period of limitation. Factual issues concerning the accrual dates of appellant’s claims, such as the point at which possible fraud claims were reasonably discoverable, are for the arbitrator to determine. Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.